676 S.E.2d 48 (2009)
STATE of North Carolina
v.
John A. LEGGETT.
No. 54P09.
Supreme Court of North Carolina.
March 19, 2009.
Bruce T. Cunningham, Jr., Southern Pines, for Leggett.
Joan M. Cunningham, Assistant Attorney General, Edward W. Grannis, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 2nd day of February 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*49 "Denied by order of the Court in conference, this the 19th day of March 2009."
Upon consideration of the petition filed by Defendant on the 16th day of March 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 19th day of March 2009."